Guaranty Federal BANCSHARES, INC Exhibit 99.1 For Immediate Release Strength. Growth. Vision. Contacts: Shaun A. Burke, President & CEO NASDAQ:GFED Guaranty Bank www.gbankmo.com 1341 W. Battlefield Springfield, MO 65807 417-520-4333 GUARANTY FEDERAL BANCSHARES, INC. ANNOUNCES SECOND QUARTER 2 SPRINGFIELD, MO – (July 16, 2008) – Guaranty Federal Bancshares, Inc., (NASDAQ:GFED), the holding company (the “Company”) for Guaranty Bank, today announces the following results for its quarter ended June 30, 2008: Second Quarter 2008 Financial Results · Total assets increased $104.9 million, or 19%, from December 31, 2007 · Total net loans increased $42.7 million, or 8%, from December 31, 2007 · Total investments increased $51.6 million, or 266%, from December 31, 2007 · Total deposits increased $28.5 million, or 7%, from December 31, 2007 · Diluted earnings per share was $.26 for the quarter The
